Case 3:20-cv-03345-AGT Document 10 Filed 05/26/20 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. Y: CV

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()))

This summons for (name of individual and title, if any) ABS Global Trading Limited

was received by me on (date) 5/21/20

© I personally served the summons on the individual at (place)

on (date) > Or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

| served the summons on (name of individual) Tiffany Phillips of Corporate Creations Network, Inc. —_, who is

 

designated by law to accept service of process on behalf of (name of organization) ABS Global Trading Limited

4640 Admiralty Way, 5th Fl., Marina del Rey, CA 90292 on (date) 5/22/20 @ 11:12a.m. ; or

 

O | returned the summons unexecuted because : or

 

C1 Other (specifiy:

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

   

Date: 5/24/20

 

er’s signature

Jeff Star, a California Registered Process server #2837

 

 

 

Printed name and title
Star Services, Inc.
10573 W. Pico Blvd., Ste. 215
Los Angeles, CA 90064
(310) 475-3626

Server's address

Additional information regarding attempted service, etc:

Documents Served: Summons: Rider; Amended Complaint; Order Setting Initial Case Management Conference and
ADR Deadlines; Civil Standing Order for Magistrate Judge Alex G. Tse; Notice of Assignment to Case; Case
Management Declaration (Blank); Consent/Declination to Magistrate Judge Jurisdiction.
